 

STOCK ISSUANCE AND RELEASE AGREEMENT

Dated as of December 4, 2017

 

This Stock Issuance and Release Agreement (this “Agreement”), dated as of the
date first set forth above (the “Effective Date”), is entered into by and
between (i) Eight Dragons Company, a Nevada corporation (the “Company”); (ii)
Rokk3r Fuel Fund 2, LP, a Delaware limited partnership (“RFF”) and (iii) Rokk3r
Fund Fuel 2 GP, LLC, the General Partner of RFF (“GP”). Each of the Company, RFF
and GP may be referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, the Company has previously subscribed for an investment in RFF and has
not complied with the terms and conditions of such investment and Rokk3r Fund
Fuel 2 GP, LLC, the General Partner of RFF, has sent to the Company a notice of
default related thereto; and

 

WHEREAS, the Parties now wish to settle the matters between them and to provide
each other with a release as set forth herein;

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

1. Issuance. Subject to the terms and conditions of this Agreement, on the
Effective Date and concurrently with the execution of this Agreement by all
parties, the Company shall issue to RFF 7,500,000 shares of common stock, par
value $0.001 per share, of the Company (the “Shares”).

 

2. Consideration. The Shares shall be issued to RFF by the Company in
consideration of the release provided hereby by RFF and GP and of the other
actions to be undertaken by RFF and GP herein. In addition, the Parties
acknowledge and agree that it is the intention of RFF to contribute
approximately $15 million of capital or assets into the operations of the
Company over the three years following the date hereof, and any such
contributions shall constitute further consideration paid by RFF hereunder.

 

3. Representations and Warranties of RFF. RFF represents and warrants to the
Company as set forth below.

 

  3.1. Organization and Standing. RFF is limited partnership, duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and has all requisite power and authority to own its properties and conduct its
business as it is now being conducted. The nature of the business and the
character of the properties RFF owns or leases do not make licensing or
qualification of RFF as a foreign entity necessary under the laws of any other
jurisdiction, except to the extent such licensing or qualification have already
been obtained.         3.2. Due Authority; No Violation. RFF has all requisite
rights and authority or the capacity to execute, deliver and perform its
obligations under this Agreement. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action on the part of RFF, and no other
proceedings on the part of RFF are necessary to authorize the execution,
delivery and performance of this Agreement or the transactions contemplated
hereby or thereby on the part of RFF. The execution, delivery and performance of
this Agreement will not (x) violate, conflict with, or result in the breach,
acceleration, default or termination of, or otherwise give any other contracting
party the right to terminate, accelerate, modify or cancel any of the terms,
provisions, or conditions of any material agreement or instrument to which RFF
is a party or by which it or its assets may be bound or (y) constitute a
violation of any material applicable law, rule or regulation, or of any
judgment, order, injunctive award or decree of any governmental authority
applicable to RFF or (z) conflict with, result in the breach or termination of
any provision of, or constitute a default under (in each case whether with or
without the giving of notice or the lapse of time, or both) RFF’s organizational
or operating documents or any order, judgment, arbitration award, or decree to
which such RFF is a party or by which it or any of its assets or properties are
bound.      

 1  

 

 



  3.3. Approvals. No approval, authority, or consent of or filing by RFF with,
or notification to, any governmental authority, is necessary to authorize the
execution and delivery of this Agreement or the consummation of the transactions
contemplated herein.         3.4. Enforceability. This Agreement has been duly
executed and delivered by RFF and, assuming that this Agreement constitutes the
legal, valid and binding obligation of the Company, constitutes the legal,
valid, and binding obligation of RFF, enforceable against RFF in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 

4. Representations and Warranties of GP. GP represents and warrants to the
Company as set forth below.

 

  4.1. Organization and Standing. GP is a limited liability company, duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and has all requisite power and authority to own its properties and
conduct its business as it is now being conducted. The nature of the business
and the character of the properties GP owns or leases do not make licensing or
qualification of GP as a foreign entity necessary under the laws of any other
jurisdiction, except to the extent such licensing or qualification have already
been obtained.         4.2. Due Authority; No Violation. GP has all requisite
rights and authority or the capacity to execute, deliver and perform its
obligations under this Agreement. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action on the part of GP, and no other
proceedings on the part of GP are necessary to authorize the execution, delivery
and performance of this Agreement or the transactions contemplated hereby or
thereby on the part of GP. The execution, delivery and performance of this
Agreement will not (x) violate, conflict with, or result in the breach,
acceleration, default or termination of, or otherwise give any other contracting
party the right to terminate, accelerate, modify or cancel any of the terms,
provisions, or conditions of any material agreement or instrument to which GP is
a party or by which it or its assets may be bound or (y) constitute a violation
of any material applicable law, rule or regulation, or of any judgment, order,
injunctive award or decree of any governmental authority applicable to GP or (z)
conflict with, result in the breach or termination of any provision of, or
constitute a default under (in each case whether with or without the giving of
notice or the lapse of time, or both) GP’ s organizational or operating
documents or any order, judgment, arbitration award, or decree to which such GP
is a party or by which it or any of its assets or properties are bound.        
4.3. Approvals. No approval, authority, or consent of or filing by GP with, or
notification to, any governmental authority, is necessary to authorize the
execution and delivery of this Agreement or the consummation of the transactions
contemplated herein.         4.4. Enforceability. This Agreement has been duly
executed and delivered by GP and, assuming that this Agreement constitutes the
legal, valid and binding obligation of the Company, constitutes the legal,
valid, and binding obligation of GP, enforceable against GP in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 

 2  

 

 



5. Representations and Warranties of the Company. The Company represents and
warrants to RFF and GP as set forth below.

 

  5.1. Organization and Standing. The Company is duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has all
requisite power and authority to own its properties and conduct its business as
it is now being conducted. The nature of the business and the character of the
properties the Company owns or leases do not make licensing or qualification of
the Company as a foreign entity necessary under the laws of any other
jurisdiction, except to the extent such licensing or qualification have already
been obtained.         5.2. Due Authority; No Violation. The Company has all
requisite rights and authority or the capacity to execute, deliver and perform
its obligations under this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of the Company,
and no other proceedings on the part of the Company are necessary to authorize
the execution, delivery and performance of this Agreement or the transactions
contemplated hereby or thereby on the part of the Company. The execution,
delivery and performance of this Agreement will not (x) violate, conflict with,
or result in the breach, acceleration, default or termination of, or otherwise
give any other contracting party the right to terminate, accelerate, modify or
cancel any of the terms, provisions, or conditions of any material agreement or
instrument to which the Company is a party or by which it or its assets may be
bound or (y) constitute a violation of any material applicable law, rule or
regulation, or of any judgment, order, injunctive award or decree of any
governmental authority applicable to the Company or (z) conflict with, result in
the breach or termination of any provision of, or constitute a default under (in
each case whether with or without the giving of notice or the lapse of time, or
both) the Company’s organizational documents, or any order, judgment,
arbitration award, or decree to which such the Company is a party or by which it
or any of its assets or properties are bound.         5.3. Approvals. No
approval, authority, or consent of or filing by the Company with, or
notification to, any governmental authority, is necessary to authorize the
execution and delivery of this Agreement or the consummation of the transactions
contemplated herein.         5.4. Enforceability. This Agreement has been duly
executed and delivered by the Company and, assuming that this Agreement
constitutes the legal, valid and binding obligation of each of RFF and GP,
constitutes the legal, valid, and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally.

 

6. Release of Claims.

 

  6.1. Company Release. Effective as of the Effective Date, the Company, for
itself and its Affiliates (as defined below), and each of their respective
predecessors, successors, assigns, heirs, representatives, and agents and for
all related parties, and all persons acting by, through, under or in concert
with any of them in both their official and personal capacities (collectively,
the “Company Parties”) hereby irrevocably, unconditionally and forever release,
discharge and remise RFF and GP and their respective Affiliates (whether an
Affiliate as of the Effective Date or later), and their respective predecessors,
successors, assigns, heirs, representatives, and agents and for all related
parties and all persons acting by, through, under or in concert with any of them
in both their official and personal capacities (collectively, the “RFF
Parties”), from all claims of any type and all manner of action and actions,
cause and causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions,
claims and demands whatsoever, in law or in equity, known or unknown, that any
Company Party may have now or may have in the future, against any of the RFF
Parties to the extent that those claims arose, may have arisen, or are based on
events which occurred at any point in the past up to and including the Effective
Date (collectively, the “Company Released Claims”). The Company represents and
warrants that no Company Released Claim released herein has been assigned,
expressly, impliedly, or by operation of law, and that all Company Released
Claims released herein are owned by the Company, which has the respective sole
authority to release them. The Company agrees that it shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any Company
Released Claim which is released and discharged herein. For purposes hereof, an
“Affiliate” of a Party shall be any Party that controls, is controlled by, or is
under common control with, the subject Party.

 

 3  

 

 



  6.2. RFF and GP Release. Effective as of the Effective Date, RFF and GP, for
each of themselves and the other RFF Parties, hereby irrevocably,
unconditionally and forever release, discharge and remise each Company Party,
from all claims of any type and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, known or unknown, that any RFF Party
may have now or may have in the future, against any of the Company Parties to
the extent that those claims arose, may have arisen, or are based on events
which occurred at any point in the past up to and including the Effective Date
(collectively, the “RFF Released Claims”). Each of RFF and GP represent and
warrant that no RFF Released Claim released herein has been assigned, expressly,
impliedly, or by operation of law, and that all RFF Released Claims released
herein are owned by RFF or GP, which has the sole authority to release them. RFF
and GP each agrees that they shall forever refrain and forebear from commencing,
instituting or prosecuting any lawsuit action or proceeding, judicial,
administrative or otherwise collect or enforce any RFF Released Claim which is
released and discharged herein.

 

7. Covenant Not to File a Claim and Indemnification.

 

  7.1. Company. Each of the Company Parties agrees not to file for themselves or
on behalf of any other parties, any claim, charge, complaint, action, or cause
of action against any RFF Party related to the Company Released Claims, and
further agrees to indemnify and save harmless such RFF Parties from and against
any and all losses, including, without limitation, the cost of defense and legal
fees, occurring as a result of any claims, charges, complaints, actions, or
causes of action made or brought by any such Company Party against any RFF Party
in violation of the terms and conditions of this Agreement. In the event that
any Company Party brings a suit against any RFF Party in violation of this
covenant, the Company agrees to pay any and all costs of the RFF Parties,
including attorneys’ fees, incurred by such RFF Parties in challenging such
action. Any RFF Party is an intended third-party beneficiary of this Agreement.
        7.2. RFF. Each of the RFF Parties agrees not to file for themselves or
on behalf of any other parties, any claim, charge, complaint, action, or cause
of action against any Company Party related to the RFF Released Claims, and
further agrees to indemnify and save harmless such Company Parties from and
against any and all losses, including, without limitation, the cost of defense
and legal fees, occurring as a result of any claims, charges, complaints,
actions, or causes of action made or brought by any such RFF Party against any
Company Party in violation of the terms and conditions of this Agreement. In the
event that any RFF Party brings a suit against any Company Party in violation of
this covenant, RFF agrees to pay any and all costs of the Company Parties,
including attorneys’ fees, incurred by such Company Parties in challenging such
action. Any Company Party is an intended third-party beneficiary of this
Agreement.

 

 4  

 

 



8. Affirmations.

 

  8.1. Company. Each Company Party affirms that it has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against any
RFF Party in any forum or form and should any such charge or action be filed by
any Company Party or by any other person or entity on any Company Party’s behalf
involving matters covered by Section 6.1, the Company agrees to promptly give
the agency or court having jurisdiction a copy of this Agreement and inform them
that any such claims any such Company Party might otherwise have had are now
settled.         8.2. RFF. Each RFF Party affirms that it has not filed, caused
to be filed, or presently is a party to any claim, complaint, or action against
any Company Party in any forum or form and should any such charge or action be
filed by any RFF Party or by any other person or entity on any RFF Party’s
behalf involving matters covered by Section 6.2, RFF agrees to promptly give the
agency or court having jurisdiction a copy of this Agreement and inform them
that any such claims any such RFF Party might otherwise have had are now
settled.         8.3. Compromise. This is a compromise and settlement of
potential or actual disputed claims and is made solely for the purpose of
avoiding the uncertainty, expense, and inconvenience of future litigation.
Neither this Agreement nor the furnishing of any consideration concurrently with
the execution hereof shall be deemed or construed at any time or for any purpose
as an admission by any Party of any liability or obligation of any kind. Any
such liability or wrongdoing is expressly denied. The Parties hereto acknowledge
that this Agreement was reached after good faith settlement negotiations and
after each Party had an opportunity to consult legal counsel. This Agreement
extends to, and is for the benefit of, the Parties, their respective successors,
assigns and agents and anyone claiming by, through or under the Parties hereto.

 

9. Additional Agreements.

 

  9.1. This Agreement shall be effective upon its execution by each of the
Parties.         9.2. Each of the Parties shall execute such documents and
perform such further acts as may be reasonably required to carry out the
provisions hereof and the actions contemplated hereby.         9.3. No Party
shall, and each Party shall cause their respective Affiliates not to, in each
case, whether directly or indirectly, for itself or through or on behalf of any
other Party not to, make any disparaging comments (or induce or encourage others
to make disparaging comments) about any other Party or its officers, directors,
shareholders, employees and agents, or their respective operations, financial
condition, prospects, products or services.

 



10. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth below (or to such other address that may
be designated by the receiving Party from time to time in accordance with this
Section). All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), e-mail of a PDF document
(with confirmation of transmission) or certified or registered mail (in each
case, return receipt requested, postage prepaid). Except as otherwise provided
in this Agreement, a Notice is effective only (a) upon receipt by the receiving
Party, and (b) if the Party giving the Notice has complied with the requirements
of this Section 11.







 

 5  

 



 

If to the Company:

 

Eight Dragons Company

Attn: Una Taylor

100 SE 2nd Street, Suite 2000

Miami, FL 33131

Email: una.taylor@8drg.com

 

With a copy, which shall not constitute notice, to:

 

John Cacomanolis

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL. 33401

Email: jcacomanolis@legalandcompliance.com

 

If to RFF or GP:

 

Rokk3r Fuel Fund 2, LP

c/o Colley LLP

Attn: Bobbi Milliken

One Freedom Square Reston Town Center

11951 Freedom Drive

Reston, VA 20190-5656

 

11. Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Nevada without
regard to its conflict of laws provisions. Venue for any action brought to
enforce the terms of this Agreement or for breach thereof shall lie exclusively
in the state and federal courts located in Palm Beach County, Florida. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
The Parties affirm that this Agreement is the product of negotiation and agree
that it shall not be construed against any Party on the basis of sole
authorship. The Parties agree that the successful Party in any suit related to
this Agreement (as determined by the applicable court(s)) shall be entitled to
recover its reasonable attorneys’ fees and expenses related thereto, including
attorneys’ fees and costs incident to an appeal.     12. WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE THEREOF (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.

 

 6  

 

 



13. Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
them in accordance with the terms hereof or were otherwise breached and that
each Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of the provisions
hereof and to enforce specifically the terms and provisions hereof, without the
proof of actual damages, in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees to waive any requirement for the
security or posting of any bond in connection with any such equitable remedy,
and agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that (a) any other Party has
an adequate remedy at law, or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Each of the Parties
acknowledges and agrees that the remedy at law available to the other Party for
breach of any Party’s obligations under this Agreement would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, each Party acknowledges, consents and
agrees that, in addition to any other rights or remedies that any Party may have
at law, in equity or under this Agreement, upon adequate proof of a violation by
any other Party of any provision of this Agreement, the first Party will be
entitled to seek immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage or requirement to post a bond.     14. Entire Agreement;
Severability. This Agreement and the exhibits attached hereto sets forth the
entire agreement between the Parties with respect to the subject matter hereof
and fully supersedes any prior agreements or understandings between the Parties
with respect to the subject matter hereof. The Parties acknowledge that each has
not relied on any representations, promises, or agreements of any kind made to
the other in connection with each Party’s decision to accept this Agreement,
except for those set forth in this Agreement. If any provision of this Agreement
is held to be illegal, invalid, or unenforceable under present or future laws
effective during the term hereof, the provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof; and the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom. The
Parties have participated in the drafting and negotiation of this Agreement and
if an ambiguity or question of interpretation should arise, this Agreement shall
be construed as if drafted jointly by the Parties thereto and no presumption of
burden of proof shall arise favoring or burdening any Party by virtue of the
authorship of any provision in this Agreement.     15. Amendment. This Agreement
may not be modified, altered or changed except upon express written consent of
all Parties wherein specific reference is made to this Agreement.     16.
Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties to this Agreement.  
  17. Waiver. Waiver of any term or condition of this Agreement by any Party
shall only be effective if in writing and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term or condition of this Agreement.     18. Binding Effect;
Assignment. This Agreement shall be binding upon and shall inure to the benefit
of the Parties hereto and their permitted successors and assigns. No Party to
this Agreement may assign or delegate, by operation of law or otherwise, all or
any portion of its rights, obligations or liabilities under this Agreement
without the prior written consent of the other Party to this Agreement, which
any such Party may withhold in its absolute discretion. Any purported assignment
without such prior written consents shall be void.     19. No Third-Party
Beneficiaries. Other than as specifically set forth herein, nothing in this
Agreement shall confer any rights, remedies or claims upon any person or entity
not a Party or a permitted assignee of a Party to this Agreement.     20.
Further Assurances. From time to time, whether at or following the Closing, each
Party shall make reasonable commercial efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things reasonably necessary,
proper or advisable, including as required by applicable laws, to consummate and
make effective as promptly as practicable the transactions contemplated by this
Agreement.     21. Expenses. Except as expressly provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses.     22. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this Agreement.

 

[Remainder of page intentionally left blank – Signature pages follow]

 

 7  

 

 



IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

  Eight Dragons Company         By: /s/ Una Taylor   Name: Una Taylor   Title:
Chief Executive Officer         Rokk3r Fuel Fund 2, LP       By: Rokk3r Fund
Fuel 2 GP, LLC   Its: General Partner         By: /s/ Jeff Ransdell   Name: Jeff
Ransdell   Title: Founding Partner, Managing Director         Rokk3r Fund Fuel 2
GP, LLC         By: /s/ Jeff Ransdell   Name: Jeff Ransdell   Title: Founding
Partner, Managing Director

 



 8  

 

 

 

